EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael J. Brandt on 5/21/2021.

The application has been amended as follows: 

Claim 10.  A robot system, comprising: 
a robot arm carrying at least one displaceable reference point; 
at least one camera placed so that a target point where the at least one displaceable reference point [[it]]is to be placed is contained in an image output by the at least one camera; and 
a controller coupled to the robot arm and the at least one camera, 
wherein the controller is programmed to carry out steps b) to f) of the method of claim 1.





Claim 11.  A computer program product, comprising: 
program code means which, when executed, in a robot system, comprising: 
a robot arm carrying at least one displaceable reference point; 
is to be placed is contained in an image output by the at least one camera; and 
a controller coupled to the robot arm and the at least one camera, 
by the controller, enable a computer to carry out steps b) to f) of the method according to claim 1.


Claim 12.  A computer-readable data carrier, having program instructions stored on it which, when executed, in a robot system, comprising: 
a robot arm carrying at least one displaceable reference point; 
at least one camera placed so that a target point where the at least one displaceable reference point [[it]]is to be placed is contained in an image output by the at least one camera; and 
a controller coupled to the robot arm and the at least one camera, 
by the controller, enable a computer to carry out steps b) to f) of the method of claim 1.



Claim 13.  A computer program product, comprising: 
program code means which enable a computer to operate as the controller of the robot system of claim 10, wherein the robot system comprises:
a robot arm carrying at least one displaceable reference point; and 
at least one camera placed so that a target point where the at least one displaceable reference point is to be placed is contained in an image output by the at least one camera.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SPENCER D PATTON/Primary Examiner, Art Unit 3664